EXHIBIT32.1 CERTIFICATION PURSUANT TO RULE 13a-14(b) OR RULE 15d-14(b) and 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of New Green Technologies, Inc. (the "Company") on Form 10-QSB for the quarterr ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, George Ring Chief Executive Officer and Acting Principal Financial Officer of the Company, certify,pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 19, 2010 By: /s/ George Ring George Ring Chief Executive Officer and Acting Principal Financial Officer
